Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: "A question under the Federal Constitution was presented and necessarily passed upon by this court, viz.: that section 214, article 9-A, of the Tax Law of the State of New York as the same was enacted and in force between the years 1925 and 1930 in so far as the said law is construed to apply the statutory segregation of assets formula in making the annual assessments against the relator for the tax years 1926, 1927, 1928 and 1930 on the net income of the petitioner is repugnant to the Constitution of the United States in that it offends section 1 of the 14th Amendment thereto. This court held the statute aforesaid valid." (See 269 N.Y. 507)